Appeal unanimously dismissed, without costs. Memorandum: An order directing a hearing to aid in the disposition of a motion "does not decide the motion and does not affect a substantial right (CPLR 5701, subd [a], par 2, cl [v]), and is, therefore, not appealable as of right (see Bagdy v Progresso Foods Corp., 86 AD2d 589, and cases therein cited)” (Astuto v New York Univ. Med. Center, 97 AD2d 805, 805-806). (Appeal from order of *755Supreme Court, Onondaga County, Lynch, J. — breach of union grievance procedure.) Present — Hancock, Jr., J. P., Denman, Green, O’Donnell and Pine, JJ.